Citation Nr: 1232358	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-49 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for dermatitis.  

2.  Entitlement to a higher initial rating for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983 and from June 1989 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied entitlement to an increased rating in excess of 60 percent for dermatitis and granted service connection for PTSD, with a 10 percent disability rating assigned, effective October 16, 2008.  

The Veteran provided testimony during a videoconference hearing before the undersigned in November 2011.  A transcript is of record.  

The Board remanded the claim for additional development in February 2012.  

The Board notes that entitlement to TDIU was denied in a July 2012 rating decision.  However, as noted in the February 2012 remand, the issue was already on appeal as a part of the Veteran's increased rating claim.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009) (TDIU is an element of all appeals of an initial rating).  

The issues of entitlement to a higher initial rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In a July 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal regarding the issue of entitlement to an increased rating in excess of 60 percent for dermatitis.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to an increased rating in excess of 60 percent for dermatitis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2012 statement, the Veteran stated that he would like to withdraw his appeal for an increased rating in excess of 60 percent for dermatitis.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the issue of entitlement an increased rating in excess of 60 percent for dermatitis is dismissed.





ORDER

The claim of entitlement to an increased rating in excess of 60 percent for dermatitis is dismissed.  


REMAND

As noted in the February 2012 Board remand, there is evidence of outstanding VA treatment records, specifically from the Vet Center.  The RO requested records from the center in January 2009 and June 2010 and there are currently three treatment records from that VA facility, dated in January 2008, January 2009, and July 2010.  However, each one indicated that the Veteran has been treated there regularly since January 2008.  Moreover, the Veteran has reported several times that he received regular treatment at that facility for his psychiatric symptoms.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, both for an increased rating and TDIU, all relevant records in VA's possession must be obtained. 

VA has a duty to make as many requests as are necessary to obtain relevant VA records and to end its efforts only if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  See 38 C.F.R. § 3.159 (c)(2) (2011).  There is no indication in the record that these records are unavailable.  In fact, the letters in the claims file from the Vet Center therapists suggest the contrary.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records pertaining to the Veteran's VA psychiatric treatment at the Vet Center in accordance with 38 C.F.R. § 3.159.  

If there are any records that cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and any further efforts to obtain them.

2.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


